           2:19-cv-02163-CSB-EIL # 4                      Page 1 of 10                                                              E-FILED
                                                                                             Friday, 04 October, 2019 02:41:55 PM
                                                                                                      Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT FOR THE
                                 CENTRAL DISTRICT OF ILLINOIS

RITCHIE GLENN,                                                        )
                                                                      )
                               Plaintiff,                             )
                                                                      ) Case No. 19-cv-2163
                                                                      )
                                                                      ) Honorable Judge Colin Sterling Bruce
v.                                                                    )
                                                                      )
ILLINOIS AMERICAN WATER                                               )
                                                                      )
                              Defendant.                              )

               MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

          NOW COMES Plaintiff, RITCHIE GLENN, by his attorneys LAD LAW GROUP, P.C,

and for his Motion for Leave to File First Amended Complaint, Instanter, states as follows:

                                              PARTIES AND JURISDICTION

     1. On June 20, 2019, Plaintiff filed his Complaint alleging race discrimination and

          retaliation under Title VII of the Civil Rights Act of 1964, 42 USC § 2000, et seq. [Dkt 1]

     2. On August 23, 2019 1, Defendant filed a Motion to Dismiss Plaintiff’s Complaint,

          alleging that Plaintiff the claims therein were untimely, and that Plaintiff failed to file his

          Charge of Discrimination with the Equal Employment Opportunity Commission

          (“EEOC”) within 300 days of the last adverse action he complained of, his January 2017

          termination. [Dkt. 2-3]

1
   The Court entered a briefing schedule on Defendant’s Motion, requiring Plaintiff’s response to be filed by September 6, 2019.
Plaintiff’s counsel reached out to Defendant’s counsel and asked if Defendant would object to Plaintiff’s request for a 30 day
extension, as Plaintiff’s counsel had due to several other filings that were due at, or around the same time as Plaintiff’s
response in this case. Plaintiff’s counsel was also still investigating the matter, as she had reached out to the EEOC to request
the file on Complainant’s Charge attached to his Complaint, but had not yet received the file. (See Exhibit A)

   Defendant’s counsel responded that Defendant would only agree to a 14-day extension. While Plaintiff’s counsel made
every effort to respond within those 14 days, it became impractical due to due to the several other filings that were due at, or
around the same time as this response, as well as Plaintiff’s counsel experiencing a debilitating illness, on several days during
the pendency of the response.
                                                                1
    2:19-cv-02163-CSB-EIL # 4           Page 2 of 10



3. Plaintiff contends that amended his “Second Charge of discrimination” (as referenced in

   Defendant’s Motion to Dismiss), originally filed with the Illinois Department of Human

   Rights in October 2016, to include his January 2017 termination, when the Second

   Charge was amended in February 2017.

4. However, the face of the amended Second Charge reads that it was a “Technical

   Amendment-Due to Administrative Error.” [Dkt.3-1]

5. Plaintiff, through counsel, requested a copy of his file from the EEOC in hopes to

   substantiate Plaintiff’s contention, but has not yet received the file. (See Exhibit A, July

   20, 2019 File Request to EEOC, attached hereto).

6. In response to Defendant’s Motion to Dismiss, Plaintiff would argue that he did request

   an amendment in or around February 2017, to include his January 2017 termination, and

   would speculate that the request was documented, and reflected in the file.

7. However, it would be impractical for Plaintiff to proceed with this argument, in absence

   of the file to support his contention, as documentation of his request would be needed to

   survive Defendant’s Motion to Dismiss. See Vela v. Vill. of Sauk Vill., 218 F.3d 661, 665

   n.2 (7th Cir. 2000) (The Court may not consider claims “orally communicated to the

   agency, but omitted through the latter’s fault.”) See also Cheek v. W. & S. Life Ins. Co.,

   31 F.3d 497, 502. (7th Cir. 1994) (additional documents “may be considered when it is

   clear that the charging party intended the agency to investigate the allegations.”).

8. Given that Plaintiff is presently without the requisite documentation, Plaintiff wishes to

   continue pursuit of his claims in his complaint, by amending the statue in which he seeks

   to pursue his race discrimination and retaliation claims, from Title VII, 42 USC § 2000.

   et seq., to 42 USC § 1981.

                                             2
          2:19-cv-02163-CSB-EIL # 4                    Page 3 of 10



    9. The amendment would not prejudice Defendant, as Defendant has always been aware

         that Plaintiff made claims that the adverse actions that occurred from September 2016-

         January 2017, were discriminatory on the basis of his race, and in retaliation for his

         complaints of race discrimination.

    10. In addition, the changing of the statue would not prejudice Defendant in preparing its

         defense, as Section 1981 discrimination claims are analyzed in the same manner as

         claims brought pursuant to Title VII of the Civil Rights Act 2. Montgomery v. Am.

         Airlines, Inc., 626 F.3d 382, 389 (7th Cir. 2010).

    11. The amendment of Plaintiff’s claims under Section 1981 would cure the defects alleged

         in Defendant’s Motion to Dismiss [Dkts. 2-3], as Plaintiff alleges conduct beginning in

         September 2016, and culminating in January 2017. The Supreme Court in Jones v. R.R.

         Donnelley, 541 U.S. 369 (2004) held that a four year statute of limitations applied to any

         Section 1981 claims that were made possible by a post-1990 enactment.

    12. Plaintiff’s proposed First Amended Complaint is attached hereto as Exhibit, B, and

         makes the following changes from Plaintiff’s original complaint:

              a. Changes Paragraph 5, to state the cause of action is for damages for race

                   discrimination and retaliation in violation of 42 U.S.C. § 1981 et seq., as opposed

                   to Title VII;

              b. Changes Paragraph 8(e) to amend Plaintiff’s termination year from 2018 3, to

                   2017;




2
 Section 1981 also authorizes retaliation claims. Humphries v. CBOCS West, Inc., 474 F.3d 387 (7th Cir. 2007) upheld by CBOCS
West, Inc. v. Humphries, 128 S. Ct. 1951, 1961 (U.S. 2008).

                                                              3
        2:19-cv-02163-CSB-EIL # 4            Page 4 of 10



           c. Amends Paragraph 16 to include other relevant protected activity Plaintiff

               engaged in in support of his retaliation claims ,listing dates Plaintiff filed filed

               charges of discrimination with the EEOC and or the IDHR;

           d. Removes Paragraphs 17-18 regarding the issuance and receipt of Plaintiff’s right

               to sue letter.

           e. Changes Title of Count I from Title VII to 42 USC § 1981

           f. Changes the “Wherefore clause” in Count II, seeking determination of violation

               42 USC § 1981, instead of Title VII

WHEREFORE, Plaintiff respectfully requests this Honorable Court grant him leave to file his

First Amended Complaint, Instanter, and for any other relief the Court deem just and fair.



                                                       Respectfully submitted,


                                                       By: /s/ Jemelle D. Cunningham
                                                                Plaintiff’s Attorney
Jemelle D. Cunningham
LAD LAW GROUP, P.C.
161 N. Clark St. Suite 1600
Chicago, Illinois 60601
P: (312) 252-3085
F: (312) 252-3086
j.cunningham@ladlawgroup.com




                                                  4
                 2:19-cv-02163-CSB-EIL # 4                 Page 5 of 10
                                                            EXHIBIT A
                                                                Jemelle D. Cunningham <j.cunningham@ladlawgroup.com>



File Request
1 message

Jemelle D. Cunningham <j.cunningham@ladlawgroup.com>                                                 Thu, Jun 20, 2019 at 5:00 PM
To: sylvia.bustos@eeoc.gov

 Good evening Ms. Bustos,

 I would like to request the EEOC file for Charge No. 21B201801039. I filed the attached Complaint on behalf of
 Complainant/Plaintiff Ritchie Glenn, in the United States District Court for the Central District of Illinois on today.

 Please let me know if you have any questions or concerns.

 Thank you,

 Jemelle D. Cunningham, Esq.
 LAD LAW GROUP, P.C.
 161 N. Clark St. Suite 1600
 Chicago, IL 60601
 P: 312-252-3085
 F: 312-252-3086

 www.ladlawgroup.com

 This electronic message transmission contains confidential information of Lad Law Group,
 P.C., and may be attorney client privileged and attorney work product. The information is
 intended solely for the use of the individuals or entities named above. If you are not named
 above as an intended recipient, be aware that any disclosure, copying, distribution or use
 of the contents of this information is strictly prohibited. If you receive this electronic
 transmission in error, please notify me by telephone immediately.

      Complaint.pdf
      882K
         2:19-cv-02163-CSB-EIL # 4           Page 6 of 10

                                             EXHIBIT B
                       UNITED STATES DISTRICT COURT FOR THE
                           CENTRAL DISTRICT OF ILLINOIS

RITCHIE GLENN,                                          )
                                                        )
                        Plaintiff,                      )
                                                        ) Case No. 19-cv-2163
                                                        )
                                                        ) Honorable Judge Colin Sterling Bruce
v.                                                      )
                                                        )     Plaintiff Demands Trial by Jury
ILLINOIS AMERICAN WATER                                 )
                                                        )
                        Defendant.                      )

                                FIRST AMENDED COMPLAINT

        NOW COMES Plaintiff, RITCHIE GLENN, by his attorneys LAD LAW GROUP, P.C,

and complains as follows against Defendant ILLINOIS AMERICAN WATER:

                                     PARTIES AND JURISDICTION

     1. Plaintiff, RITCHIE GLENN is a citizen of the United States of America, and a citizen

        and resident of Urban, County of Champaign, Illinois.

     2. Defendant ILLINOIS AMERICAN WATER is a corporation, organized under the laws

        of the state of Illinois, with offices located in, and doing business in various counties,

        including Urbana, County of Champaign, Illinois.

     3. At all relevant times, Plaintiff was an employee of ILLINOIS AMERICAN WATER as

        that term is defined in 42 U.S.C. § 12111(4).

     4. At all relevant times, ILLINOIS AMERICAN WATER was an employer as defined in 42

        U.S.C. § 12111(5)(A).

     5. This is an action for damages for violation of 42 U.S.C. § 1981, et seq., and for

        Retaliation for engaging in protected activity.

                                                  1
    2:19-cv-02163-CSB-EIL # 4           Page 7 of 10



6. This Court has jurisdiction to hear this Complaint pursuant to 28 U.S.C. §1331 and

   §1343.

                                             FACTS

7. Plaintiff is African-American.

8. Plaintiff began working Defendant in August of 2006 as a Distribution Technician.

9. While working for Defendant, and prior to Defendant’s discriminatory and retaliatory

   conduct, Plaintiff performed his job duties satisfactorily. He was promoted multiple times

   in his career.


10. Plaintiff’s last position with Defendant was Operation Supervisor, which he promoted to

   in approximately 2010.


11. In June 2016, Plaintiff filed a Charge of Discrimination for race discrimination, with the

   Illinois Department of Human Rights, Charge No. 2016SA3164.


12. Beginning in September of 2016, Defendant discriminated against Plaintiff in one or

   more of the following ways:


       a. In September of 2016, excluded Plaintiff from media coverage training, causing

            him to loose opportunities in advancement of his career;

       b. In September of 2016, denied Plaintiff an opportunity to volunteer for a work

            related to event, causing him to loose opportunities in advancement of his career;

       c. In December of 2016, denied Plaintiff an opportunity to transfer into the position

            of Distribution Technician, and awarded the position to a less qualified, non-

            African-American employee, who had not previously engaged in protected
                                             2
           2:19-cv-02163-CSB-EIL # 4           Page 8 of 10



                  activity;

              d. In late 2016, denied Plaintiff his annual bonus;

              e. On January 17, 2017, terminated Plaintiff;

              f. In January 2017, failed to offer Plaintiff severance benefits, contrary to its

                  customary and usual practice

      13. Similarly-situated non-African-American employees were treated in a more favorable

          manner, as they were not subject to the treatment outlined in Paragraph 12.

      14. Employees who had not engaged in protected activity were treated in a more favorable

          manner, as they were not subject to the treatment outlined in Paragraph 12.

      15. As a result of Defendant’s conduct, Plaintiff suffered from lost wages, emotional distress

          damages, and attorney’s fees.

      16. Plaintiff engaged in protected activity by filing a Charge of Discrimination with the

          Illinois Department of Human Rights and/or the Equal Employment Opportunity Center

          on June 16, 2016, October 2016 1, and in May of 2018.

                                             COUNT I
                                       42 U.S.C. § 1981, et seq
                                      RACE DISCRIMINATION

      17. Plaintiff repeats and realleges Paragraphs 1-16, as though fully set forth herein, as

          Paragraphs 1-16 of Count I of this Complaint.

      18. Plaintiff is African-American.

      19. Prior to Defendant’s discriminatory and retaliatory conduct, Plaintiff performed his job

          duties satisfactorily. He was promoted while working for Defendant.

      20. Defendant discriminated against Plaintiff as set forth herein this Complaint.

1
    Charge amended in February 2017
                                                    3
    2:19-cv-02163-CSB-EIL # 4           Page 9 of 10



21. Similarly-situated, non-African-American employees were treated more favorably than

   Plaintiff, in that they were not subjected to the same discriminatory treatment as Plaintiff.

22. As a result of Defendant’s conduct, Plaintiff suffered loss wages, and emotional distress.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that Defendant

engaged in discriminatory conduct against Plaintiff, and enter a judgment in favor of

Plaintiff, making the following findings and granting the following relief:

   A.      That this Honorable Court find that Defendant discriminated against Plaintiff on

           the basis of his Race;

   B.       That this Honorable Court award Plaintiff money reasonably calculated to

           compensate his lost wages, and for all monetary damages sustained as a result of

           the discrimination by Defendant;

   C.      That this Honorable Court award pre-judgment interest and costs;

   D.      That this Honorable Court award reasonable attorney’s fees and costs pursuant to

           42 U.S.C. §1988; and

   E.      That this Honorable Court award such other and further relief as it may deem just

           and equitable.

                                       COUNT II
                                     RETALIATION

23. Plaintiff repeats and realleges Paragraphs 1-22, as though fully set forth herein, as

   Paragraphs 1- 22 of Count II of this Complaint.

24. Plaintiff engaged in the protected activity of opposing unlawful discrimination, as set

   forth in this Complaint. Specifically, he complained of discrimination based on his race,

   and of retaliation for engaging in protected activity.


                                              4
        2:19-cv-02163-CSB-EIL # 4             Page 10 of 10



   25. Shortly after the complaints, Defendant took adverse action against Plaintiff as described

       herein, to punish Plaintiff, to prevent him from complaining of protected activity.

26. A causal connection exists, as the timing of the adverse actions in relation to Plaintiff’s

   complaints is suspicions, and the proffered reasons for the adverse action taken against

   Plaintiff are false and pretextual.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court find that Defendant

retaliated against Plaintiff, and enter a judgment in favor of Plaintiff, making the following

findings and granting the following relief:

       A.      That this Honorable Court find that Defendant violated Plaintiff’s rights under 42

               USC § 1981, et seq, by retaliating against Plaintiff;

       B.      That this Honorable Court award Plaintiff money reasonably calculated to

               compensate her lost wages, and for all monetary damages sustained as a result of

               the discrimination by Defendant;

       C.      That this Honorable Court award pre-judgment interest and costs;

       D.      That this Honorable Court award reasonable attorney’s fees and costs; and

       E.      That this Honorable Court award such other and further relief as it may deem just

               and equitable.

                                                      Respectfully submitted,

                                                      By: /s/ Jemelle D. Cunningham
                                                               Plaintiff’s Attorney
Jemelle D. Cunningham
LAD LAW GROUP, P.C.
161 N. Clark St. Suite 1600
Chicago, Illinois 60601
P: (312) 252-3085
F: (312) 252-3086
j.cunningham@ladlawgroup.com

                                                  5
